Citation Nr: 1639013	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  11-13 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan,
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a depressive disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder, anxiety, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1968 to August 1970, to include service in Vietnam from January 1969 to January 1970.  His decorations include the Vietnam Service Medal.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

Thus far, the RO has at least nominally limited its consideration of the Veteran's psychiatric claim to the matter of his entitlement to service connection for PTSD.  The evidence shows that he has been diagnosed with other psychiatric disorders, however, to include anxiety and a depressive disorder.  Under the circumstances, the Board finds that his claim should be expanded.  See, e.g., Clemons v. Shinseki, 23 Vet. App. 1 (2009) (indicating that a veteran's claim for service connection for psychiatric symptoms should not be limited to consideration of a specific diagnosis where the pleadings and evidence suggest a claim of broader scope).

In this regard, the Board notes that the Veteran's claim for service connection for a depressive disorder was previously and finally denied by a rating decision entered in February 2007.  As such, the Board must address the matter of whether new and material evidence has been received in order to reopen that claim.  See 38 U.S.C.A. § 7104(b); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Although the agency of original jurisdiction (AOJ) has not considered that question, the Board finds that the claim should be reopened.  See discussion, infra.  As such, the Veteran is not prejudiced by the Board's consideration of the question in the first instance.  Cf. Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

The Board's present decision is limited to the matter of whether new and material evidence has been received to reopen the previously denied claim for service connection for a depressive disorder.  For the reasons set forth below, the remaining issue on appeal-including the underlying matter of the Veteran's entitlement to service connection for a depressive disorder-is being REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  By a decision entered in February 2007, the RO denied service connection for a depressive disorder; the Veteran was advised of the RO's decision, and of his appellate rights.

2.  The Veteran did not initiate an appeal of the RO's February 2007 decision during the one-year period following the mailing of notice of that decision; nor was any new and material evidence received within a year.

3.  New evidence received since the time of the RO's February 2007 decision, when considered with the evidence previously of record, relates to an unestablished fact necessary to substantiate the Veteran's claim for service connection for a depressive disorder and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's February 2007 decision, denying service connection for a depressive disorder, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.302, 20.1103 (2006).

2.  New and material evidence has been received to reopen the Veteran's claim for service connection for a depressive disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

In the present case, the evidence reflects that the RO denied the Veteran's claim for service connection for a depressive disorder by a decision entered in February 2007.  Following a review of the record as it then existed, the RO concluded that although the record contained a current diagnosis of a depressive disorder, the evidence did not support the conclusion that the condition was incurred in or aggravated by service, to include as a result of in-service exposure to herbicides.  The Veteran was advised of the RO's decision, and of his appellate rights, by letter dated later that same month.

No pertinent evidence was received during the one-year period following mailing of notice of the RO's February 2007 decision.  See 38 C.F.R. § 3.156(b) (2006).  Nor did the Veteran initiate an appeal within that time frame.  As a result, the RO's decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.302(a), 20.1103 (2006).  Accordingly, the claim may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108 (West 2014); Jackson, supra.

Evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  38 C.F.R. § 3.156(a) (2015).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Here, the evidence received since the time of the RO's February 2007 decision includes the report of an April 2011 VA psychiatric examination confirming the prior diagnosis of a depressive disorder.  The report also includes a Diagnostic and Statistical Manual of Mental Disorders Axis IV assessment of "past war experiences," which suggests a possible or plausible connection between the Veteran's depressive disorder and service.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 381-82 (1998).

The Board concludes that this evidence is new, in that it was not before the RO when the Veteran's claim was previously denied.  It is also material in that it relates to an unestablished fact necessary to substantiate the claim (i.e., that the Veteran's depressive disorder may be related to service), and, presuming its credibility for new and material evidence purposes, raises a reasonable possibility of substantiating the claim.  See, e.g., Shade v. Shinseki, 24 Vet. App. 110 (2010).  It is therefore new and material.  The claim for service connection for a depressive disorder is reopened.

In view of the Board's present action, there is no need to engage in any analysis with respect to whether the requirements of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), have been satisfied with respect to the question of reopening.  That matter is moot.


ORDER

The Veteran's claim for service connection for a depressive disorder is reopened; to this limited extent, the appeal is granted.



REMAND

The Veteran has not been specifically notified of the information and evidence necessary to substantiate a claim for service connection for acquired psychiatric disorders other than PTSD, to include anxiety and depressive disorder.  See 38 U.S.C.A. § 5103(a) (West 2014).  This needs to be accomplished.

The evidence of record indicates that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA) due, at least in part, to psychiatric disability.  Thus far, it does not appear that any attempt has been made to obtain a complete copy of the medical records underlying the SSA's award.  Because the records from SSA could contain information pertinent to the issue remaining on appeal, efforts should be made to procure them.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

Records of the Veteran's treatment through the VA Medical Center (VAMC) in San Juan were last procured for association with the record on October 18, 2011.  On remand, efforts should be made to obtain records of any relevant VA treatment he may have undergone since that time, in order to ensure that the claim remaining on appeal is adjudicated on the basis of an evidentiary record that is as complete as possible.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

The AOJ has thus far declined to contact the U.S. Army and Joint Service Records Research Center (JSRRC) for purposes of corroborating the Veteran's claimed in-service stressors, finding the available information insufficient to allow for meaningful research.  However, upon review of the record, the Board finds that the Veteran has, in fact, provided some rather specific information with regard to his stressors.

The Veteran has reported that in June 1969 (on Father's Day), while he was with the 168th Engineer Battalion, Company D, in the Mekong Delta of Vietnam, his unit was providing support for an infantry unit on a search mission when an enemy sharpshooter killed four or five American soldiers.  He has also reported that in September or October 1969, while he was with the 168th Engineer Battalion, Company D, in the vicinity of "Chu Chi," Vietnam, his unit was engaged in the clearing of a mine field for the construction of a road when he stepped on a mine.  He says that the mine did not explode, but that his sergeant noticed that he had stopped moving and sent in personnel to take care of the mine.  He also says that he experienced mortar attacks all night during an event in January 1969.  Under the circumstances, given that the Veteran's unit assignment is known, and the fact that he has narrowed the time frame of the incidents in question to a 60-day period, the Board finds that the available information pertaining to the alleged stressors should be submitted to the JSRRC for corroboration.

In light of the additional evidentiary development herein directed, the Board also finds that the Veteran should be afforded a new examination, to include psychological testing, for purposes of ascertaining whether he has one or more acquired psychiatric disorders that can be properly attributed to service.  If feasible, the examination should be conducted by an examiner who has not previously examined him.

In this regard, the Board notes that VA recently updated references in its regulations to the Fifth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-5).  See 38 C.F.R. § 4.125(a) (2015).  The changes apply to claims that were certified for appeal to the Board after August 4, 2014.  See Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 80 Fed. Reg. 14,308 (March 19, 2015) (Applicability Date).  Inasmuch as the Veteran's appeal was certified to the Board in December 2015, the amendments are applicable.

Finally, the Board notes that the record includes seven documents that are written entirely in Spanish or contain untranslated Spanish phrases: (1) a May 1968 service department form entitled, "Historial Medico," associated with the Veteran's pre-induction examination (two full pages of untranslated material); (2) a handwritten letter from the Veteran to his mother, dated June 17, 1969 (two full pages of untranslated material); (3) a VA psychiatric progress note dated October 11, 2006 (one sentence of untranslated material in the "chief complaint" portion of the report); (4) a VA psychiatric progress note dated February 23, 2007 (three sentences of untranslated material quoting the Veteran and his wife); (5) a VA psychiatric progress note dated June 11, 2007 (two sentences of untranslated material in the "subjective" portion of the report, and two sentences in the "objective" portion); (6) a handwritten letter from F.A.Q. dated June 2, 2009 (two full pages of untranslated material); and (7) a VA Form 21-0781 (Statement in Support of Claim for Service Connection for Post-Traumatic Stress Disorder (PTSD)) dated June 4, 2009 (five pages of untranslated material, including attachments).  On remand, these items should be translated into English in order to facilitate the Board's review.

For the reasons stated, this case is REMANDED for the following actions:

1.  Send the Veteran and his representative a VCAA notice letter advising them of the evidence and information necessary to substantiate a claim for service connection for acquired psychiatric disorders other than PTSD, to include anxiety and depressive disorder.  They should be afforded a reasonable opportunity to respond to the notice, and any new or additional (i.e., non-duplicative) evidence received should be associated with the record.

2.  Ask the SSA to provide copies of any records in its possession pertaining to its consideration of the Veteran's application for SSA benefits, to include any medical records considered in making that award, following the procedures set forth in 38 C.F.R. § 3.159.  Efforts to obtain the evidence should be fully documented, and should be discontinued only if it is concluded that the evidence sought does not exist or that further efforts to obtain the evidence would be futile.  38 C.F.R. § 3.159(c)(2).  Any new or additional (i.e., non-duplicative) evidence received should be associated with the record.

3.  Arrange to have the Spanish passages contained in the seven above-mentioned documents translated into English.  The translations should be associated with the record.

4.  Ask the JSRRC to attempt to verify the Veteran's report that while he was with the 168th Engineer Battalion, Company D, in the Mekong Delta of Vietnam, his unit was providing support for an infantry unit on a search mission when an enemy sharpshooter killed four or five American soldiers.  Also ask JSRRC to attempt to verify his report that in September or October 1969, while he was with the 168th Engineer Battalion, Company D, in the vicinity of "Chu Chi," Vietnam, his unit was engaged in the clearing of a mine field for the construction of a road; and that his unit was subjected to mortar attacks all night long during an event in January 1969.  The JSRRC should be asked to indicate whether any additional information is required of the Veteran to conduct its research and, if so, he should be asked to provide the additional information.  The response(s) received should be associated with the record.

5.  Obtain copies of records pertaining to any relevant treatment the Veteran has received through the VAMC in San Juan since October 18, 2011, following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the record.

6.  Thereafter, arrange to have the Veteran scheduled for a mental disorders examination, to be conducted by a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted.  The examination should be conducted by an examiner who has not previously examined the Veteran, if feasible.  The examiner should review the record.  All indicated tests, to include psychological testing, should be conducted and the results reported.

After examining the Veteran and reviewing the record, to include the results of psychological testing, the examiner should indicate whether the Veteran has met the DSM-IV or DSM-5 diagnostic criteria for PTSD at any time since March 2009 (when he filed his claim for service connection for PTSD).  If it is the examiner's opinion that the diagnostic criteria for PTSD have been met, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that the diagnosis is related to a verified stressor and/or the Veteran's reported fear of hostile military or terrorist activity.

If psychiatric disorders other than PTSD are diagnosed (or are found to have been present since March 2009), to include anxiety and depressive disorder, the examiner should provide an opinion, with respect to each such disorder, as to whether it is at least as likely as not that the disorder had its onset in, or is otherwise attributable to, service.

In so doing, the examiner should consider and discuss the information contained in the report of an April 2011 VA examination (noting that the Veteran does not meet the DSM-IV criteria for a diagnosis of PTSD; diagnosing a depressive disorder; and including a DSM-IV Axis IV assessment of "past war experiences"); a VA administrative note dated in September 2012 (setting out a psychiatrist's opinion to the effect that the Veteran suffers from PTSD and a depressive disorder, and that his symptoms "might be related to his experience in Vietnam"); and a VA examination report dated in November 2014 (concluding that it is less likely than not that the Veteran's depressive disorder is related to service).

A complete medical rationale for all opinions expressed must be provided.

7.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the matter remaining on appeal should be readjudicated based on the entirety of the evidence.  If the benefit sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

After the Veteran and his representative have been given an opportunity to respond to the SSOC, the record should be returned to this Board for further appellate review.  No action is required by the Veteran until he receives further notice, but he may furnish additional evidence and argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  The purposes of this remand are to procure clarifying data and to comply with governing adjudicative procedures.  The Board intimates no opinion, either legal or factual, as to the ultimate disposition of this appeal.

The remanded matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


